[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The instant action arises out of an automobile accident which occurred on December 5, 1994. The vehicle operated by the plaintiff Ernesto Torres was proceeding in an easterly direction on Spring Street when it was struck by a westbound vehicle operated by the defendant Michael Tullo, which traveled to the left of the center of the highway. The plaintiff Maritza Dones was a passenger in the Torres vehicle. No claim is made that the plaintiff Torres was negligent in the fashion in which he was driving.
It is found that the defendant Tullo was negligent which negligence was a legal cause of the accident and some injury to the plaintiffs.
As a result of the collision it is found that the plaintiff Ernesto Torres sustained a soft issue injury to the upper back which resulted in a 5% permanent partial disability.
The following damages awarded to the plaintiff Ernesto Torres:
Economic damages                     $ 3,721.30
    Non-economic damages                 $ 7,500.00 ----------- Total                                $11,221.30
As a result of the collision it's found that the plaintiff Maritza Dones sustained a soft tissue injury to cervical spine area which resulted in a 7 1/2% permanent partial disability.
The following damages are awarded to the plaintiff Maritza Dones: CT Page 2450
Economic damages                     $ 4,231.30
    Non-economic damages                 $ 8,000.00 ---------- Total                             $12,231.30
ORDER
    (1)  Judgment to enter in favor of the plaintiff Ernesto Torres to recover of the defendants, City of New Haven and Michael Tullo the sum of $11,221.30
    (2)  Judgment to enter in favor of the plaintiff Maritza Dones to recover of the defendants, City of New Haven and Michael Tullo the sum of $12,231.30.
John C. Flanagan Judge of the Superior Court